Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED BYLAWS OF INTERNET BRANDS, INC. The undersigned, being the Secretary of Internet Brands, Inc. (the “Company”), hereby certifies as follows: 1. Effective April 27, 2010, the Amended and Restated Bylaws of the Company were amended to read as follows: Article III, Section 3.2 of the Amended and Restated Bylaws of the Company were amended by deleting the first sentence of Section 3.2 in its entirety and replacing it with the following sentence: The number of directors of the corporation shall be eight (8). Dated effective:April 27, 2010 /S/ B. LYNN WALSH B. Lynn Walsh, Secretary
